DETAILED ACTION
This action is in response to communication filed on 1/21/2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 1/21/2021 has been reviewed and is accepted.  
REASONS FOR ALLOWANCE
Claims 26-45 are allowed. No reason for allowance is necessary as the record is clear. See MPEP 1302.14(I).
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 20190303056 A1- Abstract- Embodiments provide for controlling functions of a Multi-Function Printer (MFP) by receiving, from one or more servers, a text or voice message expressed in natural language and received by the one or more servers from a mobile device of the user of the MFP, extracting text data or audio data of the received text or voice message, forwarding the extracted text data or audio data of the received text or voice message to the one or more servers, receiving, from the one or more servers, information indicating a language type for one or more portions of text within a document, dynamically adapting content of the document based on the language type for the one or more portions of text or content of the document, and performing one or more functions using the dynamically adapted content of the document.
ii. US 20180011868 A1- Abstract- A method, system and computer-usable medium are disclosed for computing file system management. A corpus of content is processed to extract metadata associated with folders and files referenced by a directory structure. Natural Language Processing (NLP) operations are then performed on the corpus to generate concept and entity data associated with each folder and file, followed by performing Natural Language (NL) classification operations to generate intent classification data, which in turn is processed. to determine ranked, dominant intents for each folder and file. The corpus content, extracted metadata, concept and entity data, and ranked dominant intents are then processed to generate indexed content and term data. Application context data associated with an interaction is collected and processed to determine a user intent, which is then processed with the indexed content and term data to identify a corresponding folder and file, which in turn are provided to the user.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A. KELLER whose telephone number is (571)270-3863. The examiner can normally be reached on Mon - Thurs (7 AM - 5 PM). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446